Citation Nr: 0619682	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-16 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent from June 
15, 2001 for post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 50 percent from 
November 15, 2005 for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from November 1959 to 
December 1981.  

The issue on appeal was originally before the Board in July 
2004 as an appeal of the denial of a rating in excess of 30 
percent for PTSD.  The issue was remanded at that time for 
additional evidentiary development and to cure a procedural 
defect.  In December 2005, the RO granted an increased rating 
to 50 percent, effective November 15, 2005 for the PTSD.  


FINDINGS OF FACT

1.  From June 15, 2001 to November 15, 2005, the service 
connected PTSD was productive of no more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.   

2.  Subsequent to November 15, 2005, the service connected 
PTSD was productive of no more than occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 30 
percent from June 15, 2001 for PTSD, have not been met.  38 
C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 
(2005).

2.  The criteria for entitlement to a rating in excess of 50 
percent from November 15, 2005 for PTSD, have not been met.  
38 C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in June 2005 VCAA 
letter, have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the June 2005 VCAA letter 
explicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  The Board 
believes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
Subsequent to rating decision on appeal, the RO did provide 
notice to the claimant regarding what information and 
evidence was needed to substantiate the claim and the veteran 
has had the chance to submit evidence in response to the VCAA 
letter.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
CAVC issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The CAVC held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  The Board finds the Dingess 
case is also applicable to claims for increased ratings.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence was needed to 
substantiate his claim for an increased rating.  The Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  As more particularly discussed 
in the following decision, the present appeal arises from a 
rating decision which granted service connection and assigned 
an initial rating.  In such a situation, the severity of the 
disability is considered during the entire period 
contemplated by the appeal with consideration given to the 
possibility of different ratings for different periods; that 
is, staged ratings.  As the Board decision is that the 
preponderance of the evidence is against entitlement to 
certain ratings as of certain dates, no useful purpose would 
be served by delaying appellate review for any additional 
notice as to the effective dates of staged ratings.  The 
veteran is and has been represented by a veterans 
organization in connection with this appeal, and there is no 
reason to believe that the veteran has been prejudiced in any 
manner by any deficiency of notice as addressed by the Court 
in the Dingess/Hartman decision. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA 
treatment records have been obtained.  The veteran has been 
afforded appropriate VA examinations and medical opinions 
have been obtained.  The requirements of 38 C.F.R. § 
3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant. 

Factual Background

The first pertinent evidence of record pertaining to mental 
health problems is dated in June 2001.  

A June 2001 VA clinical record indicates that the veteran was 
being seen for the first time for his psychiatric problems.  
He had retired from the Post Office.  He complained of 
difficulty with flashbacks, nightmares, intrusive thoughts, 
hypervigilance, night sweats, hyperstartle and watchfulness.  
He reported increased depression and his depression index was 
7 out of 10.  He reported that he was not sleeping well and 
did not feel rested.  His feelings reportedly resulted in 
increased friction with his wife but they got along fairly 
well.  He did not sleep in the same bed with his wife due to 
thrashing in his sleep.  Mental status evaluation revealed 
that the veteran was oriented and neat and clean in 
appearance.  He was verbal, spontaneous and articulate.  
Thought content was logical and goal directed.  He could 
process abstractly.  He endorsed rumination, particularly at 
night.  He denied racing thoughts.  He endorsed suicidal 
ideation but did credibly contract not to act on the 
thoughts.  He denied homicidal ideation.  He reported seeing 
shadows at times and stated that he had feelings of tracers 
that related back to an aircraft he was flying on which was 
shot at.  He denied delusions, paranoia, or hallucinations.  
Recent and remote memory were intact.  Judgment and insight 
were intact.  There was no pressure of speech, looseness of 
associations or flight of ideas.  Mood was neutral and affect 
was congruent.  The Axis I diagnosis was PTSD with depressive 
features.  The Global Assessment of Functioning score (GAF) 
was 55.  

July and September 2001 VA clinical records reveal the 
veteran reported continued problems with flashbacks, 
nightmares, intrusive thoughts, hypervigilence, night sweats, 
hyperstartle and watchfulness.  His depression index was 7 
out of 10.  He reported that he was not sleeping well and did 
not feel rested.  Mental status evaluation revealed that the 
veteran was oriented and neat and clean in appearance.  He 
was verbal, spontaneous and articulate.  Thought content was 
logical and goal directed.  He could process abstractly.  He 
endorsed rumination, particularly at night.  He denied racing 
thoughts.  He endorsed suicidal ideation but did credibly 
contract not to act on the thoughts.  He denied homicidal 
ideation.  He reported seeing shadows at times and stated 
that he had feelings of tracers that related back to an 
aircraft he was flying on which was shot at.  He denied 
delusions, paranoia, or hallucinations.  Recent and remote 
memory were intact.  Judgment and insight were intact.  There 
was no pressure of speech, looseness of associations or 
flight of ideas.  Mood was neutral and affect was congruent.  
The Axis I diagnosis was PTSD with depressive features.  The 
GAF assigned was 55.  

In December 2001, the veteran reported he was sleeping better 
but did not feel rested.  He reported that an extended motor 
trip was enjoyable and he met with many old friends.  He 
still had problems with flashbacks, nightmares, intrusive 
thoughts, hypervigilence, night sweats, hyperstartle and 
watchfulness.  His depression index was 7 out of 10.  Mental 
status evaluation revealed that the veteran was oriented and 
neat and clean in appearance.  He was verbal, spontaneous and 
articulate.  Thought content was logical and goal directed.  
He could process abstractly.  He endorsed rumination, 
particularly at night.  He denied racing thoughts.  He 
endorsed suicidal ideation but did credibly contract not to 
act on the thoughts.  He denied homicidal ideation.  He 
reported seeing shadows at times and stated that he had 
feelings of tracers that related back to an aircraft he was 
flying on which was shot at.  He denied delusions, paranoia, 
or hallucinations.  Recent and remote memory were intact.  
Judgment and insight were intact.  There was no pressure of 
speech, looseness of associations or flight of ideas.  Mood 
was neutral and affect was congruent.  The Axis I diagnosis 
was PTSD with depressive features.  The GAF was 55.  

In January 2002, the veteran still had problems with 
flashbacks, nightmares, intrusive thoughts, hypervigilence, 
night sweats, hyperstartle and watchfulness.  His depression 
index was 7 out of 10.  He reported that he was sleeping 
better but still did not feel rested.  Sleep studies revealed 
that he had apnea.  Mental status evaluation demonstrated 
that the veteran was oriented and neat and clean in 
appearance.  He was verbal, spontaneous and articulate.  
Thought content was logical and goal directed.  He could 
process abstractly.  He endorsed rumination, particularly at 
night.  He denied racing thoughts.  He endorsed suicidal 
ideation but did credibly contract not to act on the 
thoughts.  He denied homicidal ideation.  He reported seeing 
shadows at times and stated that he had feelings of tracers 
that relate back to an aircraft he was flying on which was 
shot at.  He denied delusions, paranoia, or hallucinations.  
Recent and remote memory were intact.  Judgment and insight 
were intact.  There was no pressure of speech, looseness of 
associations or flight of ideas.  Mood was neutral and affect 
was congruent.  The Axis I diagnosis was PTSD with depressive 
features.  The GAF was 55.  

In March 2002, the veteran reported that he was more 
depressed.  He still had problems with flashbacks, 
nightmares, intrusive thoughts, hypervigilence, night sweats, 
hyperstartle and watchfulness.  The depression index was 8-9 
out of 10.  He reported he was under more stress due to the 
uncertainty of his medical condition.  He reported that he 
was sleeping better but still did not feel rested.  He 
indicated that he attempted to not think about his military 
experiences but there were constant reminders.  He was not 
sleeping well and noted to have sleep apnea.  He and his 
wife's relationship continued to be distant.  Mental status 
evaluation revealed that the veteran was oriented and neat 
and clean in appearance.  He was verbal, spontaneous and 
articulate.  Thought content was logical and goal directed.  
He endorsed rumination, particularly at night.  He denied 
racing thoughts.  He endorsed suicidal ideation but did 
credibly contract not to act on the thoughts.  He denied 
homicidal ideation.  He reported seeing shadows at times and 
stated that he had feelings of tracers that relate back to an 
aircraft he was flying on which was shot at.  He reported 
that he had replays in his head of an in-service experience, 
particularly when he saw children.  He denied delusions, 
paranoia, or hallucinations.  Recent and remote memory were 
intact.  Judgment and insight were intact.  There was no 
pressure of speech, looseness of associations or flight of 
ideas.  Mood was neutral and affect was congruent.  The Axis 
I diagnosis was PTSD with depressive features.  The GAF was 
50.  

A VA examination was conducted in April 2002.  The examiner 
reviewed all the evidence in the claims files.  The veteran 
reported that he was sleeping better but still waking up.  He 
reported recurrent intrusive memories of military trauma as 
well as problems with startle reflex.  He was unable to watch 
anything pertaining to Viet Nam as it brought back memories.  
He reported thrashing in bed at night and not being able to 
sleep in the same bed with his wife.  He did not feel rested 
in the morning.  He indicated he had problems with 
irritability and a lack of patience.  He snapped at his wife 
but never hit her.  He also reported snapping at his closest 
friends.  He last worked with the Post Office for 8 years 
prior and then retired as he had 30 years of military 
service.  He was married and reported a pretty good 
relationship with his wife.  He saw his children from his 
first marriage once per year and had a close relationship 
with his son but a distant relationship with his daughter.  
He reported having a lot of friends who he traveled and 
hunted with.  Mental status evaluation revealed the veteran 
was well dressed.  His mood was stoic and affect was polite, 
warming to appreciative as the interview proceeded.  The 
veteran was coherent without psychosis.  He denied thoughts 
of harm to self or others.  He was alert and oriented.  There 
was no impairment of thought processes or communications.  
There was no delusions or hallucinations.  Personal hygiene 
and ability to manage activities of daily living were good.  
There was no memory loss.  There was no obsessive or 
ritualistic behavior.  The rate and flow of speech was normal 
and there were no panic attacks.  The veteran did have 
chronic depression and anxiety.  There was no impairment of 
impulse control.  The assessment was PTSD.  The examiner 
noted the veteran had intrusive memories, distress at 
reminders, nightmares, efforts to avoid reminders of trauma 
and efforts to avoid thoughts of trauma.  He had a restricted 
affected represented by being irritable with his wife.  He 
had sleep difficulties and irritability.  The veteran had 
exaggerated startle response.  The PTSD symptoms were daily 
and opined to be moderate.  The diagnosis was PTSD and a GAF 
based solely on PTSD symptoms was 60.  It was noted that the 
veteran had clear symptoms of PTSD but also had several 
meaningful personal relationships and productive activities.  

May, June and July 2002 VA clinical records reveal the 
veteran still had problems with flashbacks, nightmares, 
intrusive thoughts, hypervigilence, night sweats, 
hyperstartle and watchfulness.  The depression index was 7 
out of 10 in May and June and 6 out of 10 in July.  He 
reported he was under stress due to the uncertainty of his 
medical condition in May and June.  He reported that he was 
sleeping better but still did not feel rested.  He reported 
that he attempted to not think about his military experiences 
but there were constant reminders.  He and his wife's 
relationship continued to be distant.  Mental status 
evaluation revealed that the veteran was oriented and neat 
and clean in appearance.  He was verbal, spontaneous and 
articulate.  Thought content was logical and goal directed.  
He endorsed rumination, particularly at night.  He denied 
racing thoughts.  He endorsed suicidal ideation but did 
credibly contract not to act on the thoughts.  He denied 
homicidal ideation.  He reported seeing shadows at times and 
stated that he had feelings of tracers that related back to 
an aircraft he was flying on which was shot at.  He reported 
that he had replays in his head of an in-service experience, 
particularly when he saw children.  He denied delusions, 
paranoia, or hallucinations.  Recent and remote memory were 
intact.  Judgment and insight were intact.  There was no 
pressure of speech, looseness of associations or flight of 
ideas.  Mood was neutral and less anxious and affect was 
congruent.  The Axis I diagnosis was PTSD with depressive 
features.  The GAF was 50.  

An August 2002 VA clinical record indicates the veteran 
reported feeling great.  Psychiatrically, he was in a very 
good mood.  He was happy to go hunting and fishing.  He 
complained of being sleepy all the time but his medication 
was treating his depression.  

In May 2003 VA clinical record it was noted that the veteran 
had not been seen since the previous July.  He was living 
with his wife.  He complained of nightmares.  He had 
difficulty with flashbacks, nightmares, intrusive thoughts, 
hypervigilence, night sweats, hyperstartle and watchfulness.  
The depression index was 6 out of 10.  The veteran and his 
wife's relationship had improved.  Mental status evaluation 
revealed that the veteran was oriented and neat and clean in 
appearance.  He was verbal, spontaneous and articulate.  
Thought content was logical and goal directed.  He endorsed 
rumination, particularly at night.  He denied racing 
thoughts.  He endorsed suicidal ideation but did credibly 
contract not to act on the thoughts.  He denied homicidal 
ideation.  He reported seeing shadows at times and stated 
that he had feelings of tracers that relate back to an 
aircraft he was flying on which was shot at.  He reported 
that he had replays in his head of an in-service experience, 
particularly when he saw children.  He denied delusions, 
paranoia, or hallucinations.  Recent and remote memory were 
intact.  Judgment and insight were intact.  There was no 
pressure of speech, looseness of associations or flight of 
ideas.  Mood was neutral and less anxious and affect was 
congruent.  The Axis I diagnosis was PTSD with depressive 
features.  The GAF was 50.  

A July 2003 VA clinical record indicated that the veteran 
reported increased stress and irritability in his life.  His 
stress level had increased due to his wife being gone for 
three weeks and problems with his daughter's pregnancy and 
his dog's health.  He indicated he had problems with 
nightmares.  He also reported flashbacks, intrusive thoughts, 
hypervigilence, night sweats, thrashing in his sleep, 
hyperstartle and watchfulness.  Mental status evaluation was 
verbal, coherent, spontaneous and articulate.  Thought 
content was logical and goal directed.  He endorsed 
rumination particularly at night.  He denied suicidal or 
homicidal ideation.  He denied delusions, paranoia, or 
hallucinations.  Recent and remote memory were intact.  There 
was no pressure of speech, looseness of association or flight 
of ideas noted.  Mood was neutral and affect was congruent.  
The Axis I diagnosis was PTSD with depressive features.  A 
GAF of 50 was assigned.  Moderate symptoms were noted.  

A a May 2004 clinical record shows the veteran was alert and 
oriented.  He was verbal, coherent, spontaneous and 
articulate.  Thought content was logical and goal directed.  
The vet continued to endorse rumination particularly at 
night.  He denied suicidal or homicidal ideation.  He denied 
delusions, paranoia, or hallucinations.  Recent and remote 
memory was intact.  There was no pressure of speech, or 
looseness of associations, or flight of ideas noted.  The 
Axis I diagnosis was PTSD with depressive features.  The GAF 
of 50 was assigned and it was noted that the veteran's PTSD 
symptoms were impacting his life moderately.  

At the time of a November 2005 VA examination, the veteran 
reported that he had not sought mental health treatment for 
approximately one year because he did not like being around 
people.  He complained of problems with his sleep, estimating 
that he was getting five hours per night.  He had nightmares 
almost every night.  He informed the examiner that he had 
intrusive thoughts on an almost daily basis followed by an 
increase in feelings of anxiety.  He indicated he had 
flashbacks once or twice per week and a lot of problems with 
anger and irritability.  He handled the anger and 
irritability by walking away from the problem.  He reported 
that he had hypervigilent behavior.  He saw shadows in his 
peripheral vision when he was outside.  He did not like being 
in crowds.  He reported some passive suicidal ideation but 
did not see himself committing suicide.  He was married for 
31 years with ups and downs in the marriage.  He described 
satisfactory relations with his children and stepchildren.  
The veteran was retired from the post office for 8 years.  He 
stated that he was declared unemployable due to his temper 
and attitude.  He also reported significant problems with 
anger and irritability in the work setting.  The examiner 
noted that the veteran had not worked since the late 1980's 
and consequently, mental health symptomalogy had not occurred 
in a work setting as there was no work setting.  He was able 
to manage his own personal hygiene and grooming and he was 
neat and clean at the time of the examination.  He reported 
he had several friends that he socialized with occasionally. 

Mental status evaluation revealed that immediate and recent 
memory were satisfactory and remote memory was good.  The 
veteran was oriented in all spheres.  Speech was normal in 
rate and volume.  Continuity of thought was goal directed and 
relevant.  Thought content did not contain any suicidal or 
homicidal ideation.  There were no delusions, ideas of 
reference, or feelings of unreality.  Mood was anxious but 
the veteran's range of affect was broad.  The axis I 
diagnosis was PTSD.  A GAF of 50 was assigned with 50 for the 
last year also.  The examiner opined that the symptomalogy 
was in the serious remarkable range of impairment.  The 
examiner quoted the serious range from the DSM IV as serious 
symptoms or any serious impairment in social, occupational or 
school functioning.  No other psychiatric disorder was 
diagnosed.  

Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2.  
Where, as in the instant case regarding an increased rating 
for the PTSD disability, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The criteria for rating PTSD which became effective on, and 
subsequent to, November 7, 1996, provides for the following 
ratings: 

100 percent: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent: Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

The Board finds that a rating in excess of 30 percent from 
June 15, 2001 to November 15, 2005 is not warranted.  The 
competent evidence of record for the pertinent time period is 
devoid of any indication that the veteran experienced 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty in 
understanding complex commands, impairment of short or long 
term memory, impaired judgment, impaired abstract thinking or 
disturbances of motivation.  While there are annotations in 
the clinical records that the veteran was depressed and 
irritable which can be construed as a disturbance of mood, 
there is no evidence of record indicating that this 
depression and irritability was productive of any 
occupational or social impairment.  The veteran had 
previously retired from his last occupation with the Post 
Office but he reported during the pertinent time period that 
his retirement was the result of reaching 30 years of 
government service.  There was no indication that his 
retirement had anything to do with symptomatology associated 
with PTSD.  There is no evidence indicating that the 
depression and irritability had not effected his personal 
relationships to a significant degree.  The evidence of 
record indicates that the veteran maintained a relationship 
with his spouse.  He also maintained a relationship with his 
son and had some contact with his daughter.  He reported that 
he had friends that he participated in activities with.  The 
Board finds this evidence demonstrates that the veteran did 
not have occupational or social impairment or difficulty 
establishing effective work and social relationships.  

The Board notes that the competent evidence from June 2001 to 
November 2005 includes references to the veteran having 
suicidal ideation which is one of the criteria for a 70 
percent evaluation.  There is no indication, however, that 
the veteran's suicidal thoughts resulted in any occupational 
or social impairment.  Again, the veteran retired from the 
Post Office after acquiring 30 years of service and he also 
had effective relationships with his spouse, son and friends.  
The veteran was noted to have consistently, credibly, 
contracted not to act on these thoughts.  Furthermore, the 
veteran denied having suicidal thoughts at the time of the 
April 2002 VA examination.  The Board finds the 
symptomatology associated with the service connected PTSD 
more nearly approximates a 30 percent evaluation from June 
2001 to November 2005.  

The Court has held that Global Assessment of Functioning 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.), p. 32 (DSM-
IV)).  GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  GAF scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.

The Board notes that majority of the GAF scores assigned 
between June 2001 and November 2005 are between 55 and 50 and 
these were assigned by the same examiner.  Significantly, the 
Board notes that when a different examiner who conducted the 
April 2002 VA examination specifically attempted to determine 
the GAF based solely on PTSD symptoms, a GAF of 60 was 
assigned.  This was the only competent evidence of record 
which attempts to determine the veteran's GAF based solely on 
the service connected disability.  The Board places greater 
probative weight on this determination which actually 
attempted to separate out the PTSD symptomatology from other, 
non-service connected problems.  The Board finds the 
pertinent GAF is 60.  This supports the Board's finding that 
the PTSD more nearly approximates a 30 percent rating during 
the pertinent time period.  

The Board also finds that a rating in excess of 50 percent is 
not warranted for the service-connected PTSD subsequent to 
November 2005.  There is no indication that the service 
connected disability is manifested by any occupational or 
social impairment.  Again, the evidence of record, in the 
form of the November 2005 VA examination demonstrates that 
the veteran was able to maintain relationships with his 
spouse, children and stepchildren.  While the veteran alleged 
at the time of the November 2005 VA examination that he was 
declared unemployable from his last job at the Post Office 
due to temper and attitude and that he also reported 
significant problems with anger and irritability in the work 
setting, these allegations were contradicted by his prior 
statement demonstrating that he voluntarily retired from his 
Post Office job due to his reaching 30 years of government 
service.  There is no evidence in the claims files dated 
prior to November 2005 indicating that the veteran had 
problems with employment due to his PTSD symptomalogy.  The 
Board places greater probative weight on the veteran's 
previous rendition of his employment history which was made 
before he had appealed his PTSD rating and pecuniary gain was 
a possibility.  

The competent evidence of record does not document the 
presence of obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, or difficulty in adapting to stressful 
circumstances.  While the veteran has had depression, there 
is no competent evidence demonstrating that this affects his 
ability to function independently, appropriately and 
effectively.  The only symptomalogy for a 70 percent rating 
which the veteran has is suicidal ideation.  The Board finds, 
therefore, that the PTSD symptomalogy more nearly 
approximates a 50 percent rating for the PTSD from November 
15, 2005.  

The Board notes the examiner opined that the veteran has 
severe symptomalogy but, as noted above, the Board finds that 
this symptomalogy did not affect the veteran's ability to 
establish and maintain effective relationships.  He remained 
married, maintained relationships with his children and step 
children and also had friends.  As further noted above, the 
Board has found that the preponderance of the evidence 
demonstrates that the veteran's employment was not effected 
by his PTSD.  

A 100 percent evaluation is not warranted for the PTSD at any 
time as there is no competent evidence of record 
demonstrating that the disability was productive of gross 
impairment in thought processes or communication, persistent 
delusions of hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation or own name.  While the veteran has reported 
that he had suicidal ideation, he had always been found to 
have credibly contracted not to act on these thoughts.  The 
Board finds that this does not equate to a persistent danger 
of hurting himself.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's PTSD caused marked interference with 
his employment, and he has not been hospitalized for the 
disability during the pertinent time period. 

The Board finds that the preponderance of the evidence 
demonstrates that the service connected PTSD does not warrant 
a rating in excess of 30 from June 15, 2001 to November 15, 
2005 nor does it warrant a rating in excess of 50 percent 
subsequent to November 15, 2005.  


ORDER

The appeal is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


